                 Case 1:20-cv-09293-PAE Document 41 Filed 02/24/21 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK

               NEVERSINK GENERAL STORE,
              individually and on behalf of all others
              similarly situated,                                    Case No. 1:20-cv-09293-PAE

                                  Plaintiff,
                       v.

              MOWI USA, LLC, MOWI
              DUCKTRAP, LLC, and MOWI
              USA HOLDING, LLC

                                  Defendants.

                           PLAINTIFF NEVERSINK GENERAL STORE’S
                      NOTICE OF UNOPPOSED MOTION FOR LEAVE TO AMEND
                                        COMPLAINT


               PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

       of Plaintiff’s Unopposed Motion for Leave to Amend Complaint, Plaintiff NEVERSINK

       GENERAL STORE will move this Court on a date and time designated by the Court, before the

       Honorable Paul A Engelmayer, United States District Judge, Southern District of New York, at 40

       Foley Square, New York, New York, for an order pursuant to Rule 15(a)(2) of the Federal Rules

       of Civil Procedure for leave to Amend the Complaint.

       Dated: February 23, 2021


*UDQWHG$Q\PRWLRQIRUSUHOLPLQDU\DSSURYDO             Respectfully submitted,
RIDFODVVVHWWOHPHQWLVGXHE\0DUFK
                                               /s/ Jonathan Shub________
SO ORDERED.
                                               Jonathan Shub (N.Y. 4747739)
                 
           __________________________________
                  PAUL A. ENGELMAYER
                                               Kevin Laukaitis*
                                               SHUB LAW FIRM LLC
                                               134 Kings Hwy E, 2nd Floor
                  United States District Judge
)HEUXDU\                              Haddonfield, NJ 08033

                                                         1
Case 1:20-cv-09293-PAE Document 41 Filed 02/24/21 Page 2 of 2




                             Ph: (856) 772-7200
                             jshub@shublawyers.com
                             klaukaitis@shublawyers.com

                             Gary M. Klinger*
                             MASON LIETZ & KLINGER LLP
                             227 W. Monroe Street, Ste. 2100
                             Chicago, Illinois 60606
                             Phone: 202.640.1160
                             Fax: 202.429.2294
                             gklinger@masonllp.com

                             Gary E. Mason*
                             David K. Lietz*
                             MASON LIETZ & KLINGER LLP
                             5101 Wisconsin Ave. NW Ste. 305
                             Washington, DC 20016
                             Phone: 202.640.1160
                             Fax: 202.429.2294
                             gmason@masonllp.com
                             dlietz@masonllp.com

                             *Application to be Admitted Pro Hac Vice
                             forthcoming

                             Attorneys for Plaintiff and the Proposed Class




                              2
